Citation Nr: 0833260	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.  The veteran passed away on November 22, 2002; at the 
time of his death, he was not in receipt of VA compensation 
benefits.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in November 2002; the Certificate of 
Death listed the cause of the veteran death to be drug 
intoxication.  

3.  At the time of death, the veteran was not in receipt of 
VA compensation benefits.  He was not service-connected for 
any disabilities, diseases, or conditions that might have 
been related to or caused by his military service.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the appellant received notification 
of the VCAA in a May 2003 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection for the cause 
of the veteran's death, and of her, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim for 
service connection for the cause of the veteran's death.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  It is noted that 
the appellant has asserted that shortly after the veteran was 
released from active duty in 1975, he sought medical 
treatment at a VA facility either in the Detroit metropolitan 
area or in Mississippi.  She averred that these records 
indicated that the veteran had a psychiatric disorder while 
in service and continued to suffer from such a disorder after 
service.  The record indicates that the RO sought to obtain 
these purported records since they were not present in the 
claims folder.  The RO contacted the essential VA medical 
centers and requested any and all medical treatment records 
for the veteran for the years of 1975 and 1976.  Following a 
search, the various VA medical centers informed the Detroit 
RO that the records were nonexistent at their facility.  The 
appellant was notified of the responses received via 
supplemental statements of the case.  The appellant did not 
suggest any other sources or repositories of the documents.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of her claim.  It seems clear that the VA has 
given the appellant every opportunity to express her opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection for the cause of the 
veteran's death claims.  She has been advised of the evidence 
considered in connection with her appeal and what information 
VA and the appellant would provide.  She has been told what 
the VA would do to assist her with her claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

As reported in the Introduction of this Decision, the veteran 
was discharged from the US Army in April 1975.  In January 
1980, the veteran submitted a claim for VA benefits.  On his 
form for benefits, the veteran did not indicate whether he 
had received any type of treatment at a VA facility after he 
left the Army in 1975.  It is further noted that the veteran 
did not ask that service connection be granted for a 
psychiatric disorder.  

Six years later, in August 1986, the veteran proffered a 
claim for VA benefits.  On the application form, the veteran 
claimed that he was suffering from "nerves" and that such a 
condition was related to or caused by his military service.  
Following his application for benefits, the RO arranged for 
the veteran to undergo a VA psychiatric examination at the 
Biloxi VA Medical Center (VAMC).  During the exam, the 
veteran claimed that he had received treatment for a 
psychiatric disorder at the VAMC at Allen Park, Michigan.  
The veteran was not specific as to why he received said 
treatment.  It was also reported that he had received 
treatment at private facilities; however, the veteran did not 
mention the names or addresses of those facilities.  After 
examining the veteran, the examiner diagnosed the veteran as 
suffering from cocaine/drug abuse and borderline personality.  
Service connection was subsequently denied by the RO in a 
rating decision of November 1987.  

Between 1987 and 1991, the veteran received mental health 
care treatment at the Biloxi VAMC, the Allen Park VAMC, and 
the Battle Creek (Michigan) VAMC.  In December 1990, the 
veteran submitted a claim for VA benefits.  He asserted that 
he was suffering from a psychiatric disorder related to his 
service.  He further averred that he was suffering from 
paranoid schizophrenia and that such a disorder was related 
to or caused by his short service in the US Army.  He also 
insinuated that his drug abuse was secondary to his mental 
disorders, which were, in turn, related to or caused by his 
military service.  Upon reviewing the medical records 
contained in the claims folder, the RO determined, in 
February 1991, that service connection was not warranted.  
Specifically, the RO concluded that the identified psychosis 
was not incurred in or aggravated by the veteran's military 
service nor was it shown to have been of a compensable degree 
within one year following his discharge from the Army.  The 
RO further noted on the rating action that the veteran's 
mixed substance abuse was the result of the veteran's own 
willful misconduct.  

After 1992, the veteran sought occasional treatment at his 
local VAMC.  However, the veteran did not again seek 
entitlement to service connection for a psychiatric disorder.  

In 2002, the veteran passed away.  His date of death was 
November 22, 2002.  Following his death, the veteran's widow, 
the appellant, submitted a claim for VA benefits.  To support 
her claim, she submitted a copy of the veteran's Certificate 
of Death.  On the Certificate of Death, the immediate cause 
of death was listed as "Drug Intoxication".  Also tendered 
was a copy of an autopsy report of the veteran accomplished 
shortly after his death.  The medical examiner provided an 
opinion concerning the veteran's death; that opinion was:
It is my opinion that [the veteran] . . . 
died of methadone intoxication.  The 
external examination showed no evidence 
of recent injury.  The internal 
examination showed no disease processes 
that contributed to his death.

The toxicological evaluation showed a 
high level of methadone and a breakdown 
product of cocaine, which may have 
contributed to his death.

In consideration of the autopsy findings 
and toxicological evaluation, the manner 
of death is considered accidental.

Additionally, the veteran's terminal hospital records were 
presented for review.  These records showed that the veteran 
had contacted "911" complaining of breathing difficulties.  
Emergency medical personnel responded to the veteran's 
telephone call but the veteran was ultimately unresponsive to 
treatment and shortly thereafter he was declared dead.  

The RO reviewed the appellant's claim and the presented 
medical documents.  It then issued a decision dated March 
2004.  In that action, the RO found that the evidence did not 
support the appellant's assertions that the veteran's death 
was service related.  It further found that the veteran did 
not have a pending claim before the VA and as such, accrued 
benefits were not granted.  Nevertheless, the RO did grant to 
the appellant a widow's pension.  

The appellant was notified of March 2004 rating action.  Upon 
reviewing the claim, the appellant submitted a notice of 
disagreement with respect to the issue of entitlement to 
service connection for the cause of the veteran's death.  She 
claimed that after the veteran left the service, he was 
treated for a psychiatric disorder.  Although the veteran 
died from a drug overdose, the appellant asserted that the 
veteran's drug usage was due to the psychiatric condition for 
which he purportedly received treatment therefor while in 
service and immediately thereafter.  

As reported previously, the RO attempted to obtain any and 
all of the veteran's VA medical treatment records for the 
years immediately following the veteran's discharge from 
service.  Such a search for records returned a negative 
response from all possible sources.  

The Board notes that despite assertions made by the veteran 
during his lifetime and by the appellant after the veteran 
passed away, the veteran's service medical treatment records 
do not show treatment for a chronic psychiatric disorder.  
The veteran's end-of-service medical exam is negative for a 
diagnosis of a psychiatric disorder or disability.  It is 
additionally noted that the appellant has not submitted a 
medical opinion that would corroborate her assertions.  That 
is, she has not tendered a statement from a health care 
provider that opinions, suggests, or insinuates that the 
veteran's drug usage was caused by or the result of a 
psychiatric disorder that was the result of or began while 
the veteran was on active duty or within one year of his 
release from duty.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient suffered from drug dependence for a number years 
prior to his death.  Also, while the veteran suffered from a 
number of psychiatric problems after he left the service, 
medical evidence etiologically linking any of these 
disturbances, diseases, and disorders to service have not 
been presented.  Additionally, the veteran did not receive 
treatment for any type of psychiatric disorder while he was 
in service.  Additionally, none of the veteran's medical 
records, from 1987 to the time of his death, conclusively, 
and without reservation, link the veteran's psychiatric 
disorders or his drug usage with his military service or any 
incidents therein.  Moreover, there is no indication from the 
veteran's service medical records that he was exhibiting 
symptoms or manifestations of any type of mental illness that 
may have led to the development of a drug dependence (and 
ultimately his death).  The veteran's certificate of death 
does not list any type of condition that the veteran received 
treatment therefor while he was in service as causing, or 
contributing to, the veteran's death in November 2002.  That 
same death certificate also does not list a psychiatric 
disorder as causing, or contributing to, the veteran's death.  

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that the veteran's drug 
usage was caused by a psychiatric disorder that began in or 
was caused by his military service.  To support her 
assertions, she has not proffered any type of medical 
opinions that would corroborate her claims.  Hence, to 
assume, as the appellant and her accredited representative 
have requested, that a relationship existed is not supported 
by the record.

The Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In applying the above to the appellant's claim, it is not 
enough that the appellant has provided written statements 
outlining her assertions.  She needed to provide an 
independent medical opinion that concluded that the veteran's 
psychiatric disorders were caused by service and that these 
mental illnesses led to drug usage that ultimately caused the 
veteran's death.  Hence, it is the conclusion of the Board 
that the appellant's statements are not definitive, they do 
not have a factual predicate in the record, and thus they are 
deemed to be of limited probative weight.  

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his military service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


